United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF THE NAVY, ANDREWS
AIR FORCE BASE, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-638
Issued: June 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 4, 2007 appellant filed a timely appeal from an August 15, 2006 merit
decision of the Office of Workers’ Compensation Programs, terminating his compensation and a
December 21, 2006 decision denying continuing disability and residuals. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this termination case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective July 27, 2006 on the grounds that he no longer had any residuals or disability
causally related to his accepted employment injury; and (2) whether he established that he had
any continuing employment-related residuals or disability after July 27, 2006.
FACTUAL HISTORY
This case has previously been before the Board. In a June 5, 2006 decision, the Board
reversed the Office’s September 2, 2004 decision which terminated appellant’s compensation

benefits effective that date on the grounds that he refused an offer of suitable work.1 The Board
found that the Office failed to develop the medical evidence as to whether appellant could
perform the duties of the offered modified position of safety and occupational health specialist.
The Board also set aside the Office’s April 13, 2005 decision, finding that appellant received an
overpayment in the amount of $2,723.27 for which he was found at fault. The facts and the
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference. The facts and the history relevant to the present issue are hereafter set forth.2
By letter dated June 19, 2006, the Office issued a notice of proposed termination of
appellant’s compensation based on a July 6, 2005 medical report of Dr. Sander R. Binderow, an
Office referral physician and Board-certified surgeon, who had examined appellant on
June 29, 2005. Dr. Binderow reviewed appellant’s medical records and reported normal findings
on physical examination. He reported that the abdomen was soft and nondistended; that the
midline wound was well healed; and that there was no midline hernia and no bulging of the left
colostomy wound to indicate a hernia. Dr. Binderow added that although appellant complained
of tenderness to touch, “[h]e does not appear to be as tender as he is attempting to be”; that there
was no evidence of peritonitis or masses; and that there was evidence of a left inguinal hernia
which could be easily reduced. He stated that appellant may have some muscle strain related to
work but it should have long resolved two years ago. Dr. Binderow stated that even if appellant
had a hernia, he should be able to perform most activities. He related that it was doubtful that
appellant’s condition was aggravated by anything that happened at work. Dr. Binderow found
that any aggravation, although unlikely, was temporary. He stated that any muscle strain should
have healed a long time ago even if appellant had a hernia at the colostomy site, which he
doubted and that this should not restrict him from working. Dr. Binderow found that a small left
inguinal hernia would not prevent appellant from doing any work other than very heavy lifting
which could be easily rectified by a small hernia operation and a month-long convalescence. He
opined that appellant did not continue to demonstrate objective medical residuals that warranted
continued partial disability. Dr. Binderow concluded that appellant could perform his regular
work duties. He completed a work capacity evaluation (Form OWCP-5c), which reiterated that
appellant could perform his usual work duties with no restrictions.
In a letter dated June 26, 2006, appellant disagreed with the proposed action. He argued
that the Office should have submitted Dr. Binderow’s report in a timely manner to the Board for
review. Appellant requested a medical examination regarding his continuing employmentrelated residuals and disability.
By decision dated August 15, 2006, the Office terminated appellant’s compensation
benefits effective July 27, 2006 on the grounds that he no longer had any residuals or disability
causally related to his March 7, 2003 employment injury. It found that Dr. Binderow’s July 6,
1

Docket No. 05-1172 (issued June 5, 2006).

2

On March 26, 2003 appellant, then a 56-year-old safety and occupational health specialist, filed a traumatic
injury claim alleging that on March 7, 2003 he strained his stomach and passed blood as a result of lifting and
carrying two heavy boxes which contained bond paper from the first floor to the second floor. He stopped work on
April 1, 2003. By letter dated May 28, 2003, the Office accepted his claim for abdominal strain. The Office paid
him appropriate compensation. On October 17, 2003 the employing establishment offered appellant a modified
safety and occupational health specialist position.

2

2005 report constituted the weight of the medical opinion evidence as it was comprehensive and
well rationalized.
In a letter dated September 28, 2006, appellant requested reconsideration. He submitted
an October 21, 2004 report of Dr. Jean Estime, an attending Board-certified internist, who opined
that appellant was permanently and totally disabled due to his service-connected condition and
secondary conditions of his accepted employment injury, which included perforated diverticulitis
of the colon, severe abdominal strain, adhesions, incisional hernia, irritable bowel syndrome,
spastic colon, hemorrhoids, diarrhea, constipation, esophageal reflux disease, obesity,
aggravation of chronic obstructive pulmonary disease, major depression and severe anxiety.
Dr. Estime further opined that his degenerative joint disease, degenerative disc disease,
hypothyroid disease and severe chronic obstructive pulmonary disease were secondary to
appellant’s employment-related injury. She stated that appellant had continuing pain and
symptoms related to the diagnosed conditions which were aggravated by his accepted
employment injury.
In a decision dated December 21, 2006, the Office denied modification of the August 15,
2006 decision. The medical evidence of record established that appellant’s work-related
disability had ceased by July 2005 based on Dr. Binderow’s July 6, 2005 report.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
ANALYSIS -- ISSUE 1
In a report dated July 6, 2005, Dr. Binderow, an Office referral physician, examined
appellant and reviewed the evidence of record to determine whether appellant had any residuals
or disability causally related to his March 7, 2003 employment-related abdominal strain. He
reported essentially normal findings upon physical examination. Dr. Binderow opined that
appellant no longer had any employment-related residuals or disability as there were no objective
findings of any employment-related residuals that warranted continued partial disability. In this
regard, he noted that there was no evidence of a midline hernia, that the wound about that area
was healed, that the abdomen was soft and nondistended and that there was no evidence of
peritonitis or masses. Dr. Binderow stated that appellant may have some work-related muscle
strain but it long resolved two years prior. He further stated that even if appellant had a hernia at
the colostomy site, which would not restrict him from working. Similarly, Dr. Binderow
indicated that a small left inguinal hernia would not prevent appellant from doing any work other
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

than very heavy lifting which could be easily rectified by a small hernia operation and a monthlong convalescence. The Board notes, however, that the accepted condition was abdominal
strain and appellant has not established that the left inguinal hernia is employment related.
Dr. Binderow opined that any aggravation was temporary and had resolved. He concluded that
appellant could perform his usual work duties with no restrictions.
The Board finds that Dr. Binderow’s report is detailed, well rationalized and based upon
a complete and accurate history. His opinion represents the weight of the medical evidence in
finding that appellant no longer has any residuals or disability causally related to his
employment-related abdominal strain. The Board, therefore, finds that the Office met its burden
of proof in this case.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating benefits shifts to appellant.5 In order to prevail,
appellant must establish by the weight of the reliable, probative and substantial evidence that he
had an employment-related disability, which continued after termination of compensation
benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
diagnosed condition and the implicated employment factors.6 The opinion of the physician must
be based on a complete factual and medical background of appellant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
appellant.7
ANALYSIS -- ISSUE 2
Subsequent to the Office’s termination of benefits, appellant submitted Dr. Estime’s
October 21, 2004 report. Dr. Estime stated that, appellant had continuing residuals and he was
permanently and totally disabled due to his employment-related abdominal strain, as well as, his
conditions secondary to the accepted condition. Her report predates the termination of
appellant’s compensation and does not address the issue of whether appellant had any continuing
employment-related residuals or disability at the time of the termination. Dr. Estime provided a
host of diagnoses which she stated rendered appellant disabled for work. She did not provide
sufficient medical rationale for finding appellant disabled due to residuals of his accepted
condition.
5

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
6

Jennifer Atherson, 55 ECAB 317 (2004).

7

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

4

As appellant has not submitted rationalized medical evidence establishing that he has any
continuing residuals or disability causally related to his employment-related abdominal strain, he
has not met his burden of proof.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective July 27, 2006 on the grounds that he no longer had any residuals or disability causally
related to his accepted employment injury. The Board further finds that appellant has failed to
establish that he had any continuing employment-related residuals or disability after
July 27, 2006.
ORDER
IT IS HEREBY ORDERED THAT the December 21 and August 15, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

